 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                           No. 2:12-cr-00154-JAM-AC-1
11                        Respondent,
12            v.                                          ORDER
13    YASIR MEHMOOD,
14                        Movant.
15

16           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

17   correct his sentence pursuant to 28 U.S.C. § 2255. ECF No. 550. Since movant may be entitled

18   to the requested relief if he can establish a violation of his constitutional rights, respondent is

19   directed to file an answer within thirty days of the effective date of this order. See Rule 4, Rules

20   Governing Section 2255 Proceedings.

21           Respondent shall include with the answer any and all transcripts or other documents

22   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

23   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

24   respondent’s answer is filed.

25           If respondent files a motion to dismiss rather than an answer, movant’s opposition or

26   statement of non-opposition to the motion shall be filed and served within thirty days after service

27   of the motion, and respondent’s reply, if any, shall be filed and served within fourteen days

28   thereafter.
                                                         1
 1          The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s
 2   motion, on the United States Attorney or his authorized representative.
 3          IT IS SO ORDERED.
 4   DATED: November 21, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
